July 21, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               IN THE INTEREST OF W.J.B. & J.B., CHILDREN

NO. 14-15-00186-CV

                     ________________________________

       This cause, an appeal from an order signed January 28, 2015, was heard on
the transcript of the record. We have inspected the record and find no error in the
order. The order of the court below is AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.